Exhibit 10.15
 
Lease Agreement
 
 
Party A (hereinafter referred to as the “Group”): Tianjin Tianshi Group Co. Ltd.
 
Party B (hereinafter referred to as “Biological”); Tianjin Tianshi Biological
Development Co., Ltd.
 
Group and Biological have entered into a Real Property Transfer Agreement (the
“Transfer Agreement”) dated December 14, 2007 pursuant to which Biological is
transferring certain buildings (the “Buildings”) and land use rights to Group.
Pursuant to the Transfer Agreement, Group has agreed to allow Biological to
continue to use and occupy certain of the Buildings, as specified on Exhibit A
(collectively, the Leased Buildings”).
 

1.  
Group provides Biological the right to lease, use and occupy the Leased
Buildings from the date of this Agreement until the earlier of (i) the date
Biological acquires the use of and occupies alternate facilities, or (ii) the
date the Land Use Rights for the Leased Buildings expire.

 

2.  
Biological shall have the right to lease, use and occupy the Leased Buildings
without payment of any management or lease fee to Group; provided however, that
Biological shall pay Group for all utility charges and maintenance costs related
to the Leased Buildings (the “Charges”). Such Charges shall be invoiced by Group
to Biological on a monthly or quarterly basis and shall be paid by bank transfer
within 30 days of receipt of the invoice.

 

3.  
Group’s responsibilities:

 

a.  
Group shall insure that all of the Leased Buildings run properly and provide
maintenance for the Leased Buildings on a regular basis. Group shall compensate
Biological’s losses caused from improper maintenance or management of the Leased
Buildings by Group.

 

b.  
Group shall pay insurance fees for the Leased Buildings and is responsible for
compensating Biological’s losses caused from the improper behavior of the
management staff and other users of Group.

 
 
1 of 3

--------------------------------------------------------------------------------

 
 

c.  
Group is obliged to satisfy Biological’s reasonable and legal requirements
during the lease period.

 

d.  
Biological shall timely notify Group to take effective measures for any damages
or malfunctions existing or occurring on the Leased Buildings that may affect
the safe and normal use of the Leased Buildings.

 

4.  
Biological’s responsibilities:

 

a.  
Biological shall comply with the law in the People’s Republic of China during
the lease period.

 

b.  
Biological shall pay the Charges to Group as stipulated in Section 2 above.

 

c.  
Biological shall properly use and take good care of the Leased Buildings and
avoid any abnormal damages. Biological shall be responsible for the timely
maintenance or compensation for any malfunction on the premise and its internal
facilities caused by its misuse or inappropriate use.

 

d.  
Biological shall keep the Leased Buildings in a good condition. Biological and
Group shall confirm in writing the condition of the Buildings on the date of
this Lease Agreement. Upon termination of this Agreement, Biological shall be
responsible to pay to Group the cost of returning the Leased Buildings to their
original state, excluding normal wear and tear or original defect.

 

e.  
Biological shall provide Group with 60 days prior written notice of the date on
which it will vacate the Leased Buildings (the “Termination Date”). Party A
shall prepare an inventory of all its assets in the Buildings and arrange to
remove all of its assets from the Buildings before the Termination Date.

 

5.  
Any matters not covered in this agreement shall be further negotiated between
the two parties in good faith and a supplemental agreement shall be equally
valid.

 
 
2 of 3

--------------------------------------------------------------------------------

 
 

6.  
Both parties shall solve any disputes arising from the execution and performance
of this agreement through good faith negotiation. In the case that an agreement
cannot be reached, according to the laws of the People’s Republic of China,
either party may submit the dispute to the court which has jurisdiction over the
Leased Buildings.

 

7.  
This Agreement has four original, two in Mandarin and two in English. Each party
shall keep one of each language and the Mandarin version shall govern in case of
inconsistency.

 

8.  
This Agreement shall be effective from the date on which both parties have
signed on it.

 
 
Tianjin Tianshi Group Co., Ltd
 
[COMPANY SEAL AFFIXED]
 
Authorized representative: /s/ Jinyuan Li
Address: No. 6 Yuanquan Road, Wuqing Development Area, Tianjin New-tech Industry
Park
Date: December 14, 2007
 
 
Tianjin Tianshi Biological Development Co. Ltd.
 
[COMPANY SEAL AFFIXED]
 
Authorized representative: /s/ Yiqun Wu
Address: No. 6 Yuanquan Road, Wuqing Development Area, Tianjin New-tech Industry
Park
Date: December 14, 2007
 
 
3 of 3

--------------------------------------------------------------------------------

 
 